Per Curiam. The question in this case is, whether Campbell was the servant of appellant, or whether he was an independent contractor. His employment was by letter of the road-master as follows: “Little Rock, Ark., Nov. 27, 1887. JE. A. Campbell, Redfield. Dear Sir : — I will pay $25 per mile for cutting and clearing right of way from 89 mile post to 101 mile post. Want •all trees, bushes, logs, weeds, grass and all rubbish cleared ■off the right of way and burned. Yours truly, C. Russell, R. M.” Campbell, whose testimony is uncontradicted, says: “I accepted the offer and did the work under it. I hired my memand paid them myself. The defendant had nothing to do with them, and did not undertake to order or control my men.”  1. Independent contractor. The witness Campbell was an independent contractor, and the railway company was not liable for the negligence of his employes. Mechem on Agency, sec. 747; Story on Agency, sec. 454 et seq.; Cooley on Torts (2d ed.), p. 643; Kellogg v. Payne, 21 Iowa, 575; Callahan v. Railway, 23 Iowa, 562; McCafferty v. Railway, 61 N. Y., 178; Sec. 1959, Mansf. Dig.  2. “Hireling” defined. The statute does not control the question. The word “hireling” means “servant,” and this is clearly demonstrated by reference to the following: Webster’s Dictionary, “hireling;” Worcester’s Dictionary, “hireling;” Boniface v. Scott, 3 Serg. & R. (Pa.), 353; Gravat v. State, 25 Ohio St., 168; Heygood v. State, 59 Ala., 51; Williams v. Wadsworth, 49 Barb., 298; Morgan v. Bowman, 22 Mo., 546.